DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.  A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Applicant has filed a series of nine independent claims.  It appears that claims 2-3 should be dependent on claim 1, claims 5-6 should depend on claim 4, and claims 8-9 should depend on claim 7.  But since they are written in independent form, the examiner must treat them in their independent form.
The scope of an independent claim must be within itself.  Each claim is self-contained and therefore may be rejected by different art and subject to embodiment and antecedent basis 112 issues.  (If an independent claim comprises a single element, the elements of other independent claims do not come into play.)

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
A number of terms such as “address dispensing,” “forcibly release,” communication confirmation” and so forth appear to be proprietary and/or translations that do not entirely match that of typical trade activity and in fact can be difficult to interpret what they mean, let alone how.  Other issues increase the difficulty, such as the structure of the sentences and the lack of details or functionality.  The examiner has endeavored to best understand the meaning of the claims.
Claim 2 also adds the issue of being potentially redundant as to claim 3.  Claim 2 takes the structure “if not X, do A.”  Claim 3 takes the structure “if X, do A after B.”  But since claim 2 does not obviate B and claim 3 does not limit B to X alone, any art that reads on claim 3 must read on claim 2.  For this action only, the examiner reads claim 2 as “if not X, do A (immediately).”
Claim Objections
Claims 1-9 are objected to because of the following informalities:  Deleting amendments should choose between strikethrough and brackets rather than both or constant switching between the two.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the virtual apparatus" in line 4, claim 2 being in independent form.  There is insufficient antecedent basis for this limitation in the claim.  Claims 1-9 are rife with such errors and must be corrected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onno et al. (2018/0,077,016).
For claims 1, 4, 7, Onno teaches a method (abstract) and communication apparatus (Paras. 78-79, 92) connected to a virtual apparatus having an address dispensing function via an access network (background, summary and claims), the communication apparatus comprising:
a communication confirmation unit configured to perform a communication confirmation between the virtual apparatus and the communication apparatus (Para. 81; VCPE/virtual gateway, BRG; see also Paras. 82-89); and
an address dispensing unit (Para. 90; DHCP server; see also Paras. 85-91) configured to dispense, based on communication between the virtual apparatus and the communication apparatus being not able to be confirmed by the communication confirmation unit (Para. 93; backend connections interrupted), an address to a user terminal under control of the communication apparatus (Paras. 96-99; determining whether disconnect),
wherein the address dispensing unit causes, based on the communication between the virtual apparatus and the communication apparatus being able to be confirmed by the communication confirmation unit, the user terminal to forcibly release the address (Para. 100-102; stopping reliance upon virtual DHCP and handling timeouts).
For claims 2, 5, 8, a method (abstract) and communication apparatus (Paras. 78-79, 92) connected to a virtual apparatus having an address dispensing function via an access network (background, summary and claims), the communication apparatus comprising:
an address dispensing unit configured to transmit, based on a packet offering an address to be dispensed being not received from the virtual apparatus after receiving a packet requesting an address dispensing from a user terminal under control of the communication apparatus, the packet offering the address to be dispensed to the user terminal (Paras. 109-117; immediately get from local DHCP in disconnected state and original lease ends).
For claims 3, 6, 9, a method (abstract) and communication apparatus (Paras. 78-79, 92) connected to a virtual apparatus having an address dispensing function via an access network (background, summary and claims), the communication apparatus comprising:
an address dispensing unit configured to transmit, based on a packet requesting an address dispensing being received from a user terminal under control of the communication apparatus, a packet offering an address to be dispensed to the user terminal after waiting for a predetermined time (Paras. 101-102; timeouts and waiting when connection reestablished; Paras. 109-117; getting back process when connection re-established).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MELVIN H POLLACK/Primary Examiner, Art Unit 2445